Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed with the request for continued examination on 09/06/2022 has been entered. Claims 1-5 and 7-13 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9845543) in view of Jang (US- 20190112186).
Regarding claim 1, Lee teaches:
A method of forming a mold (Abs) comprising: 
disposing a film having a textured surface (Col. 4, lines 19-30; Fig. 8, “PDMS”) on a support (Col. 2, lines 29-39; Fig. 8, “object”); where the support has a shape of an article to be manufactured (Col. 1, lines 50-65; Col. 5, lines 24-53); 
pressing the film onto the support to cover a surface of the support (Col. 5, lines 24-53); 
disposing a backing on the film (Col. 3, lines 3-7; Col. 4, lines 1-4 and 34-35, and 46-67; Fig. 8, “module master mold”); 
separating the support from the backing (Col. 4, lines 55-62; Col. 6, lines 26-28; Fig. 8); and 
molding a material in the backing (Col. 5, lines 24-27), the mass production of fine duplicate products is molding a material in the mold made from this process.

Lee does not teach:
where the film comprising a polysiloxane, an epoxy, an acrylate, or a combination thereof, where the film has a thickness of 500 nanometers to 100 micrometers.

However, Jang, in a similar field of endeavor, a method for manufacturing a mold with a microstructured surface, teaches:
where the film comprises a polysiloxane, an epoxy, an acrylate, or a combination thereof ([0042], [0059], [0064], [0070], and [0081]), where the film has a thickness of 500 nanometers to 100 micrometers ([0064] and [0070]). Jang teaches a thickness range of 100 to 300 micrometers, which overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film of Lee to incorporate the teachings of Jang and have the film comprising a polysiloxane, an epoxy, an acrylate, or a combination thereof with a thickness within a certain range. The purpose, as stated by Jang, being for reserving the original shape of the nanopatterns after forming the nanopatterns using the first mold, and removing the sacrificial layer using a solvent after forming the micropatterns using the second mold ([0041]).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 2, Lee in view of Jang teaches the limitations of claim 1, which claim 2 depends on. Lee further teaches:
further comprising separating the support from the film (Fig. 8, parts (b) and (c)).

Regarding claim 3, Lee in view of Jang teaches the limitations of claim 1, which claim 3 depends on. Lee further teaches:
where the film has opposing surfaces at least one of which is textured (Col. 5, lines 24-53).

Regarding claim 4, Lee in view of Jang teaches the limitations of claim 3, which claim 4 depends on. Lee further teaches:
where both opposing surfaces of the film are textured (Col. 5, lines 24-53).

Regarding claim 5, Lee in view of Jang teaches the limitations of claim 1, which claim 5 depends on. Lee further teaches:
where the film comprises a thermoplastic polymer, a blend of thermoplastic polymers, a thermosetting polymer, a cured polymer, a curable polymer, or blends of thermoplastic polymers with thermosetting polymers (Col. 4, lines 19-22).

Regarding claim 7, Lee in view of Jang teaches the limitations of claim 1, which claim 7 depends on. Lee further teaches:
The method of Claim 1, where the textured surface comprises a plurality of identical patterns; each pattern being defined by a plurality of spaced apart features attached to or projected into a surface, at least one spaced apart feature having a dimension of about 1 nanometer to about 10 micrometers, the plurality of features each having at least one neighboring feature having a substantially different geometry, wherein each pattern has at least one feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern, wherein an average spacing between adjacent spaced apart features is about 1 nanometer to about 1 millimeter in at least a portion of the curved surface, wherein the plurality of spaced apart features are represented by a periodic function (Col. 9, lines 18-34). 
While Lee in view of Jang might not teach the exact dimensions and the periodic function for spacing these apart, these modifications would be obvious when looking at Lee to one of ordinary skill in the art by a change of shape modification in the absence of unexpected results. As the pattern is not integral to the invention here, barring a showing of criticality, of creating a mold while copying the original pattern. Lee shows the ability to copy any nano-pattern that is on the object or textured surface (Fig. 10).

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 8, Lee in view of Jang teaches the limitations of claim 1, which claim 8 depends on. Lee further teaches:
where the backing comprises a metal, a polymer or a ceramic (Col. 2, lines 41-42).

Regarding claim 9, Lee in view of Jang teaches the limitations of claim 1, which claim 9 depends on. Lee further teaches:
where the backing comprises nickel (Col. 4, lines 60-63).

Regarding claim 12, Lee in view of Jang teaches the limitations of claim 1, which claim 12 depends on. Lee further teaches:
where the textured surface contacts the support (Fig. 8).

Regarding claim 13, Lee in view of Jang teaches the limitations of claim 1, which claim 13 depends on. Lee further teaches:
where the disposing the backing on the film is accomplished via electrolytic deposition, chemical vapor deposition, or a combination thereof (Col. 3, lines 3-7; Col. 4, lines 1-4 and 34-35, and 46-67).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9845543) in view of Jang (US-20190112186), as applied to claim 1 above, and further in view of Nemchick (US-20090057947).
Regarding claim 10, Lee in view of Jang teaches the limitations of claim 1, which claim 10 depends on, but does not teach the pressing the film onto the support comprising vacuum forming, however, Nemchick, in a similar field of endeavor, a method for manufacturing objects with textured surfaces using a film, teaches:
wherein the pressing the film onto the support comprises vacuum forming ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressing of the film of Lee in view of Jang to incorporate the teachings of Nemchick and have the pressing of the film onto the support comprise vacuum forming. The purpose, as stated by Nemchick, being so that the textured surface of the blanket (support) is pressed into the film with sufficient force to emboss the film with the textured pattern of the blanket (support) ([0027], lines 6-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9845543) in view of Jang (US-20190112186), as applied to claim 1 above, and further in view of Seki (US-20150028325).
Regarding claim 11, Lee in view of Jang teaches the limitations of claim 1, which claim 11 depends on, but does not teach that separating the support from the backing is accomplished via mechanical degradation, dissolution, chemical etching, or a combination thereof, however, Seki, in a similar field of endeavor, a method for manufacturing a mold for copying/transferring surface patterns, teaches:
wherein the separating the support from the backing is accomplished via mechanical degradation, dissolution, chemical etching, or a combination thereof ([0086]; Fig. 1, #50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separating of the support from the backing of Lee in view of Jang to incorporate the teachings of Seki and have separating the support from the backing be accomplished via mechanical degradation, dissolution, chemical etching, or a combination thereof. The purpose, as stated by Seki, being to thereby obtain a mold as a father die ([0086], lines 3-4).

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that because Lee (U.S. 9845543) does not teach a hierarchical structure, it teaches away from combination with Jang (US-20190112186), which does. However, this is not a proper teaching away as they are both in the same field of art and there is nothing in Lee or Jang that directly teaches away from one another. Jang is being used as a method to modify Lee and allow Lee to incorporate hierarchical structures, and there is nothing in Lee that prevents a modification of adding hierarchical structures. A piece of art being silent as to a limitation does not constitute a proper teaching away from that limitation or combination thereof. With regards to applicant’s argument about improper motivation, the motivation used from Jang has been changed to a more appropriate motivation that one of ordinary skill in the art would find obvious to use to combine Lee and Jang, see above. Therefore, the applicant arguments/remarks are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748